Citation Nr: 1736461	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance for the year 2014, due to the use of bilateral knee braces and wrist splints.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1980 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) based on a January 2014 decision of the Dallas, Texas VA Medical Center (VAMC).

The Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge in April 2015. 


FINDING OF FACT

The Veteran has affirmatively asserted that the knee braces used to treat his service-connected bilateral knee disabilities cause wear and tear to his clothing, and there exists no specific medical or lay evidence of record to the contrary. 


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for the year 2014 have been met. 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

In a January 2014 letter, the Dallas VAMC denied the Veteran's claim for clothing allowance for the 2014 calendar year because it found that the knee braces which had been issued to the Veteran for treatment of his service-connected degenerative joint disease of the bilateral knees, as well as wrist splints used to treat a service-connected wrist disability, had no exposed metal hinges that would cause irreparable damage to his clothing.  In so doing the VAMC relied on a finding by the prosthetic sensory aids service of the VA Central Office (VACO), which had determined that only braces with exposed metal hinges, exposed rigid plastic inserts or exposed metal stays could be considered for clothing allowance. 

In the pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  38 C.F.R. 
§ 3.810(a)(1)(ii)(A).

Both the Veteran and his wife testified at the Board videoconference hearing held in April 2015 that the Veteran's bilateral knee braces did, in fact, cause damage to his clothing.  In addition, the Veteran testified that his wrist brace broke buttons and ruined shirts.  The Veteran and his wife each described incidents where the Veteran's pants were damaged by his knee braces.  The Veteran described the metal hinges holding together the two parts of the knee brace and how his skin and clothing was pinched in the hinge.  He indicated that the braces created holes in his dress pants.  He also testified that he had been receiving a clothing allowance in the years prior to 2014, and that nothing had changed between 2013 and 2014.  His knees were still the same, he testified, and his braces were still "messing up" his clothing.  His wife testified to the holes in the knees of the Veteran's pants, caused by the braces. 

The controlling regulation pertaining to clothing allowance cited above does not require that a brace have exposed metal or even exposed plastic inserts; it is enough that it tends to cause wear and tear to clothing.  38 C.F.R. § 3.810(a).  As the Veteran wears the braces on his knees and wrist, and is fully aware of their effect on his clothing, he is competent to testify whether the brace results in wear and tear to his clothes.  The Board finds that his affirmative statements constitute persuasive evidence in favor of his claim.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His wife, as well, is competent to testify as to what he experiences through her senses; here, that the braces cause holes to develop in her husband's pants.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Their testimony is persuasive evidence in favor of the claim. 

On the other hand, the January 2014 letter concerning the Veteran's braces, in conjunction with the VACO guidance regarding prosthetics without exposed metal or plastic inserts, constitutes persuasive evidence against the claim. 

Reviewing the evidence, however, the Board notes that the VAMC's finding includes a single-page inspection report that described the Veteran's specific knee and wrist braces, and indicated daily use.  The report concluded that the Veteran's braces did not contain any exposed metal or exposed rigid plastic.  The report makes no mention or any damage whatsoever to the Veteran's clothes.   

In weighing the non-specific VAMC finding regarding the material from which the braces were manufactured against the Veteran and his wife's specific, competent lay assertions of the damage caused to his clothing, the Board finds that the weight of the probative evidence of record is in favor of a finding that the Veteran is entitled to a clothing allowance.  

Accordingly, resolving any and all reasonable doubt in the Veteran's favor, the criteria for the award of a clothing allowance for the year 2014 have been met.  
38 C.F.R. §§ 3.102, 3.810(a)(1)(ii)(A).


ORDER

For the year 2014, a clothing allowance due to the use of bilateral knee braces and wrist splints is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


